DETAILED ACTION

Claim Objections
Claims 10 and 11 are objected to because of the following informalities:  in claim 10, please amend “comprising” or “comprises” and in claim 11, please put a space between the term “oligomer” and “with” in the last line.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the leveling agent" in the first line.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Izumi et al. (JP 2009-244305).
Izumi discloses an antiglare hard coat film for polarizing plates.  Concerning claim 1, Izumi discloses the antiglare hard coat film comprises a substrate upon which an antiglare hard coat layer is formed, wherein the antiglare hard coat layer is formed from a composition comprising an acrylic binder, silica nanoparticles, and organic particles, resulting in gloss values of 35.6%, 46.9%, and 31.0%, with a broad range of 20% to 80% (Table 2, Examples 4, 6, and 8; para. 0024).  The resulting coating is formed from a composition that overlaps and includes the claimed values (para. 0032-0034 and 0010-0015).  Regarding claims 2 and 3, the organic particles have an average particle diameter of 4 to 12 microns when taking into account the method used to measure the particles (para. 0015).  With respect to claim 5, the organic particles are found at content of 0.1 to 30 parts per 100 parts of binder and silica nanoparticles combined, which would overlap and include the claimed range (para. 0015).  
Regarding claim 6, the silica nanoparticles are found at a content of 5 to 90% by weight of the total solid content of the active energy ray-sensitive composition of component A, wherein component A is the total of the resin and nanoparticles (para. 0014).  As such, this value would include and encompass the claimed value of silica nanoparticles in the final composition.  Concerning claim 7, the organic nanoparticles are PMMA, PMMA-styrene, and the like (para. 0015 and Examples).  The hard coat composition can include a leveling agent (para. 0020). With respect to claim 15, the laminate is part of a polarizing plate, wherein the laminate is disposed on a surface of the polarizer (FIG. 2).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Izumi et al. (JP 2009-244305) as applied to claim 1 above, and further in view of Wang et al. (US 20090279176).
Izumi discloses the above, including an average particle size of 1 to 400 nm (para. 0013).  However, Izumi is silent to the claimed secondary particle size.
Wang discloses colloidal silica forming micro-aggregates (i.e. secondary particle formation) having a size of 0.1 to 3 microns (abstract).  The micro-aggregates allows for high hardness, scratch resistance, and desired anti-glare properties (para. 0018).  As such, it would have been obvious to one of ordinary skill in the art to have the claimed secondary particle size for the above stated reasons.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Izumi et al. (JP 2009-244305) as applied to claim 1 above, and further in view of BYK-333 Datasheet.
Izumi discloses the above, including the use of a leveling agent.  However, Izumi is silent to the specific leveling agent and the specific amount.
The BYK-333 Datasheet discloses a leveling agent having the claimed structure and used at the claimed amounts in coating compositions, wherein the leveling agent provides improved surface wetting to substrates for the coating and prevents the coating from having craters formed (pp. 1-3).  As such, for the above stated benefits of a leveling agent having the claimed structure and amounts, one of ordinary skill in the art would have been motivated to use the leveling agent of the Datasheet as the leveling agent of Izumi.

Claims 10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Izumi et al. (JP 2009-244305) as applied to claim 1 above, and further in view of Chang et al. (US 7806979).
Izumi discloses the above, including the use of a polyurethane oligomer with the claimed monomers (para. 0011-0012).  However, Izumi is silent to the amounts as claimed.
Chang discloses an antiglare film having fine particles dispersed in an acrylate binder resin.    With respect to the acrylate binder resin as claimed, Chang discloses the acrylate binder contains up to 80 wt% of a reactive oligomer that is a urethane-modified oligomer having 2 to 6 functional groups, 10 to 100 wt% of a multifunctional acrylate monomer having a functionality greater than 3, and a difunctional or monofunctional acrylate up to 30 wt% (cols. 2-3).  Regarding claims 12 and 13, the multifunctional and di- or monofunctional acrylates have the claimed chemical identities (col. 3, lines 1-19).  The binder composition further includes an initiator that can be an acetophenone (col. 3, lines 20-40).  The values of each component overlap and include the claimed ranges, in terms of weight parts.  Examiner assumes that weight parts is equivalent to weight percent, totaling 100 wt% of the solids. The content and materials are form a binder that has good abrasion and scratch resistance (cols. 2-3).  As such, it would have been obvious to one of ordinary skill in the art to have the claimed components in the amounts as claimed, in order to have a coating that also exhibits good abrasion and scratch resistance.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Izumi et al. (JP 2009-244305) further in view of Chang et al. (US 7806979) as applied to claim 10 above, and further in view of Radcure Coating Resins Product Guide (Hereafter “Radcure Product Guide”).
The prior art discloses the above but is silent to the urethane acrylate oligomer having the claimed functional groups as being aliphatic.
The Radcure Product Guide discloses aliphatic urethane acrylate resins having at least 6 functional groups as resulting in coatings that have high scratch and abrasion resistance while also having good chemical and yellowing resistance (p. 6, Ebecryl® 1291).  As such, for those reasons, one of ordinary skill in the art would have been motivated to use an aliphatic urethane acrylate oligomer resin.

Claims 1-3, 5-8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (WO 2018/110949).  US20200041696 is used as the translation since it is the PG-Pub of the National Stage Application, whereby the specification of the International Application must be translated as-is into English.  See MPEP 1893.01(d).
Seo discloses an antiglare film for optical elements such as polarizing plates.  Concerning claims 1 and 5-6, Seo discloses the antiglare film comprises a substrate upon which an antiglare layer is formed, wherein the antiglare layer is formed from a composition comprising an acrylic resin, 1 to 30 wt% of light transmitting particles, wherein the light transmitting particles are inorganic silica particles and organic particles found at a ratio of 4:1 to 1:2 with each other (para. 0047-0061).  Examiner assumes that the per 100 wt% solids, the acrylic resin is from 70 wt% to 99 wt%, wherein the content includes and encompasses the claimed amounts of particles and resin.  The resulting antiglare layer has 60 degree gloss value of 45% to 70%, which includes and encompasses the claimed values.  With respect to claims 2 and 3, the organic particles have an average diameter of 1 to 5 microns (para. 0057 and Examples).  Regarding claim 7, the organic particles are formed from the claimed materials (para. 0056). Concerning claim 8, the hard coat layer can further comprise a leveling agent at a content of 0.01 to 10 parts per 100 parts by weight of the resin, wherein this amount includes and encompasses the claimed range (para. 0071).  With respect to claim 15, the film is used in a display device as part of a polarizing (para. 0106-0107).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (WO 2018/110949) as applied to claim 1 above, and further in view of Wang et al. (US 20090279176).  US20200041696 is used as the translation since it is the PG-Pub of the National Stage Application, whereby the specification of the International Application must be translated as-is into English.  See MPEP 1893.01(d).
Seo discloses the above, including an average particle size of 10 to 300 nm (para. 0058).  However, Seo is silent to the claimed secondary particle size.
Wang discloses colloidal silica forming micro-aggregates (i.e. secondary particle formation) having a size of 0.1 to 3 microns (abstract).  The micro-aggregates allows for high hardness, scratch resistance, and desired anti-glare properties (para. 0018).  As such, it would have been obvious to one of ordinary skill in the art to have the claimed secondary particle size for the above stated reasons.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (WO 2018/110949) as applied to claim 8 above, and further in view of BYK-333 Datasheet.  US20200041696 is used as the translation since it is the PG-Pub of the National Stage Application, whereby the specification of the International Application must be translated as-is into English.  See MPEP 1893.01(d).
Seo discloses the above, including the use of a leveling agent.  However, Seo is silent to the specific leveling agent.
The BYK-333 Datasheet discloses a leveling agent having the claimed structure and used at the claimed amounts in coating compositions, wherein the leveling agent provides improved surface wetting to substrates for the coating and prevents the coating from having craters formed (pp. 1-3).  As such, for the above stated benefits of a leveling agent having the claimed structure and amounts, one of ordinary skill in the art would have been motivated to use the leveling agent of the Datasheet as the leveling agent of Izumi.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 17/131844 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to an antiglare film having the claimed gloss and made from the same materials having overlapping ranges of the components for the resin.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shoshi et al. (US 6896960), Hayashi (US 20210141129), and Murase et al. (JP 2009-157234).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783